 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KEON KYUN PARK,                                    Case No. 2:19-cv-01298-APG-BNW

 4          Petitioner,                               ORDER GRANTING MOTION FOR
                                                      EXTENSION OF TIME
            v.
 5                                                    (ECF NO. 9)
     BRIAN E. WILLIAMS, et al.,
 6
            Respondents.
 7

 8         Petitioner Keon Kyun Park was to pay the filing fee for this action or file an application

 9 to proceed in forma pauperis. See Order entered September 9, 2019 (ECF No. 8). On September

10 30, 2019, Park filed a motion requesting a 21-day extension of time, to October 21, 2019, to pay

11 the fee or file the application. ECF No. 9. Park’s counsel states that the extension of time is

12 necessary because of a lockdown at the prison where Park is incarcerated. I find that Park’s

13 motion for extension of time is made in good faith and not solely for the purpose of delay, and

14 that there is good cause for the extension of time requested.

15         IT IS THEREFORE ORDERED that petitioner Park’s motion for extension of time

16 (ECF No. 9) is GRANTED. Park will have until and including October 21, 2019, to pay the

17 filing fee or file an application to proceed in forma pauperis.

18         IT IS FURTHER ORDERED that, in all other respects, the schedule for further

19 proceedings set forth in the order entered September 9, 2019 (ECF No. 8) will remain in effect.

20         Dated: September 30, 2019.

21                                                       ________________________________
                                                         ANDREW P. GORDON
22                                                       UNITED STATES DISTRICT JUDGE

23
